           IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

 MELVIN E. SWISHER, JR.

                                         Debtor 1 Chapter:              7

                                                      Case No.:         4-19-bk-03846 RNO
 UNITED STATES OF AMERICA,                            Adversary No.: 4-19-ap-00121 RNO
 ACTING THROUGH THE FARM
 SERVICE AGENCY, U.S. DEPARTMENT
 OF AGRICULTURE

                                      Plaintiff(s) Document No.:        8
       vs.
 MELVIN E. SWISHER, JR.                               Nature of
                                                      Proceeding:       Motion for Summary Judgment
                                    Defendant(s)



                                              ORDER

       After due consideration of the Plaintiff’s Motion for Summary Judgment filed to Docket

No. 8, as well as the parties’ papers submitted in support of and in opposition thereto, it is

       ORDERED that the Motion is denied as to Counts I and II of the Complaint; and,

       FURTHER ORDERED that all discovery shall be completed on or before ninety (90)

days from the date of this Order; and,

       FURTHER ORDERED that, after completion of discovery and any pre-trial motions,

each party shall file a certification that the adversary proceeding is ready to be scheduled for

trial. Counsel is directed to prepare and exchange exhibits as required by Local Bankruptcy Rule

9070-1.

Dated: July 30, 2020                           By the Court,


                                               Robert N. Opel, II, Bankruptcy Judge (BI)

                                                  1

Case 4:19-ap-00121-RNO          Doc 19 Filed 07/30/20 Entered 07/30/20 13:00:26                    Desc
                                Main Document    Page 1 of 1
